Citation Nr: 1229173	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-43 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, including bunions.

2.  Entitlement to service connection for a left foot disorder, including bunions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active service from February 1996 until February 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for right and left foot conditions, to include bunions.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently has bilateral foot disorders due to service.  He claims that he has soreness at the bottom of his feet that started while in service and has progressed since that time.

The service treatment records document numerous findings regarding the feet.  In his January 1996 enlistment examination, the examiner noted that the Veteran had mild, asymptomatic pes planus.  In a February 19, 1996 record, the examiner noted complaints of right heel discomfort when it is drawn up to the right hamstring.  In March 1996, the Veteran also made complaints regarding his right ankle.  In a March 23, 1996 record, the examiner noted reports of numbness/tingling to the toes/rest of the foot and diagnosed the Veteran with right ankle sprain.  In February 1998, the Veteran complained of right foot pain for three days that was not trauma related.  That examiner diagnosed the Veteran with plantar fasciitis.  In his August 1999 report of medical history the examiner denied foot trouble and during his release from active duty examination, the examiner found his feet to be normal. 

The Veteran received a general VA examination in October 1999.  At that time, the examiner found the Veteran's feet to be flat bilaterally, that the weight-bearing alignment of the Achilles tendon appeared good and that no valgus was present.  The examiner also found no calluses, breakdown or unusual shoe wear pattern.  The examiner found the Veteran to have normal function on standing and walking.  

In a March 2002, the Veteran reported a three day history of left foot pain, without known trauma.  He reported working as a mail carrier and not having new shoes.  The VA medical provider found the Veteran to have a normal gait and a normal range of motion of the left foot and ankle.  The VA medical provider also found him to be neurovascularly intact, have positive pes planus and to have a tender proximal fifth metatarsal with slight swelling/redness.  The VA medical provider found the Veteran to have a contusion.  

In October 2007, the Veteran complained to a VA medical provider of bilateral plantar foot pain, possible fasciitis.  The VA medical provider found the Veteran to have possible plantar fasciitis.  

In a December 2007 VA medical record, the Veteran complained of bilateral soreness to the bottom of his feet that started 10 years previously in the military and had progressed over the years.  The Veteran also reported that he had worn arch supports for about a year without relief and that he worked for the post office and would ambulate constantly for his job.  The VA medical provider diagnosed the Veteran with bilateral plantar fasciitis, bilateral metatarsalgia and bilateral pes planovalgus.  
 
During a January 2008 VA podiatry consult, the Veteran complained of painful bunions and heels bilaterally.  He also complained of increased pain during work as a letter carrier.  The examiner found the Veteran to have bilateral foot pain in the heels and first metacarpophalangeal joint.  The examiner recommended that the Veteran change his position at the post office to a less physically demanding position because "there is not any certainty that his condition would be corrected to eliminate his pain at work, indeed he may be worse due to the flexible nature of his foot."

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability. Based on the Veteran's statements, the record indicates that the disabilities or signs and symptoms of disabilities that may be associated with active service. The record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

There is no VA etiology examination of record with respect to the Veteran's claimed bilateral foot disorders. The Veteran has provided competent statements of treatment for a foot disorders in service and the medical evidence documents current diagnoses of various foot disorders and in-service treatment for the feet.  A VA examination is required to determine the nature and etiology of the Veteran's claimed ankle disorders. See 38 C.F.R. § 3.159(c)(4).  The RO/AMC should request a VA examination to determine if the Veteran currently has any foot disorders etiologically related to his service.  

The Board also notes that the January 1996 enlistment examination noted that the Veteran had pes planus.  A veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The VA examiner should also determine if the Veteran's pes planus was aggravated beyond the natural progression of that disorder by service.  

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Board also notes that the last VA medical records associated with the claims file were from June 2010. The most recent batch of records (ranging from October 2005 to June 2010), however, appear to be in reference to the Veteran's ongoing claim for service connection for a back disorder, as indicated by the fact that those records do not include the records already associated in regards to the Veteran's feet though it covers the some of the same time frame.  The last batch of records of treatment for the Veteran's feet included records from January 2008.  The RO/AMC should obtain and associate with the claims file all outstanding VA medical records relating to the Veteran's claims. 

Additionally, the most recent batch of VA medical records associated with the claims file (ranging from October 2005 to June 2010) has been determined by the Board to be pertinent to the claims on appeal, but the RO did not issue a supplemental statement of the case following its review of this information.  Therefore, this additional evidence must be considered by the RO before further appellate review may be undertaken. See 38 C.F.R. §§ 19.31, 19.37, 20.1304. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from January 2008 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. After the above action have been accomplished, to the extent possible, the RO/AMC should obtain a VA examination from a podiatrist to determine whether the Veteran has right and/or left foot disorder(s) related to service or disorder(s) aggravated by his service.  

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have right and/or left foot disorder(s)?  

b)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed pes planus (which was noted on the January 1996 enlistment examination) was aggravated beyond the natural progression of the disorder by service?  

If the examiner finds that pes planus was aggravated by service, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

c)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right and/or left foot disorder(s) had its onset during service?  

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above.  A discussion of medical principles involved would be of considerable assistance to the Board. The report of the examination should be associated with the claims file.

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


